DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,519,841 to Sawaki et al. (hereinafter Sawaki).

Regarding independent claim 1, Sawaki teaches a preprocessing method for improving image recognition, comprising: 
disposing at least one light-emitting diode to surround an image sensor, the image sensor corresponding to an image capture region (imaging device 200 with two light sources 202a and 202b, see Fig. 2 and col. 3 lines 64-65 and col. 4 lines 10-19); 
turning on the at least one light-emitting diode (turns on light sources for imaging, see col. 7 lines 38-61), such that the at least one light-emitting diode emits at least one white light source having a color temperature of 3200K (can emit visible light, hence which includes has a color temperature of 3200K, see col. 5 lines 35-37) the illumination area range covers the image capture region (P1 and P2 cover image capture region, see Fig. 2), wherein the at least one white light source has a fixed illumination area range (see illumination ranges P1 and P2 in Fig. 2), so that a color temperature of the image capture region is approximately or equal to 3200K (can emit visible light, hence which includes has a color temperature of 3200K, see col. 5 lines 35-37); and 
turning off the at least one light-emitting diode for a time interval, such that the image sensor captures images to generate a preprocessing frame under a low illuminance condition that is between 0.0004 lux and 1 lux (turns off light sources for imaging, see col. 7 lines 38-61).

Regarding claim 2, Sawaki teaches the preprocessing method according to claim 1, further comprising: 
alternatingly turning on and off the light-emitting diode, such that the image sensor generates a plurality of the preprocessing frames (raindrop detection frames alternate between on and off lighting, see Figs. 8-9).

Regarding claim 3, Sawaki teaches the preprocessing method according to claim 1, wherein the time interval is between 10 milliseconds and 200 milliseconds (inherent in the control of the exposure time, see col. 4 lines 8-9).

Regarding claim 4, Sawaki teaches the preprocessing method according to claim 1, wherein the at least one light-emitting diode is spaced apart from the image sensor by a gap (see Fig. 2), and a luminous intensity of light projected at the image sensor by the at least one light-emitting diode is equal to a luminous intensity of light projected at the image sensor by an external light source at a predetermined distance from the image sensor (see col. 4 lines 32-38).


Regarding claim 6, Sawaki teaches the preprocessing method according to claim 4, wherein the predetermined distance is between 30 meters to 155 meters (system used for the detection of incoming and preceding vehicles as well as road lines, therefore the claim distances are inherent for appropriate object detection, see col. 3 lines 53-61, col. 4 lines 32-38). 

Regarding independent claim(s) 8-10 and 12, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 1-4 and 6 and is/are rejected for the same reasons used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,743,275 to Han (hereinafter Han).

Regarding claim 5, Sawaki discloses the claimed invention except for “the preprocessing method according to claim 4, wherein the gap is between 10 millimeters and 15 millimeters”.  
However, Han teaches disposing LEDs surrounding a camera lens with a gap clearly in between the claimed millimeters, see Figs. 1A-1E.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to illuminating a scene for image capture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above system as taught by Sawaki, by combining the teachings of adding additional LED surrounding the camera as taught by Han.
One of ordinary skill in the art would have been motivated to do this modification in order to provide LED lighting for fill lighting in low light conditions as suggested by Han (see col. 1 lines 29-31).

Regarding independent claim(s) 7, claim(s) has/have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  Claim 7 however also recites the following limitations “disposing three light-emitting diodes at a left side, a right side, and a lower side of an image sensor, respectively” which Sawaki fails to disclose.
However, Han teaches disposing at least 3 LEDs one at the left side, a right side and a lower side, see Fig. 1C.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to illuminating a scene for image capture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above system as taught by Sawaki, by combining the teachings of adding additional LED surrounding the camera as taught by Han.
One of ordinary skill in the art would have been motivated to do this modification in order to provide LED lighting for fill lighting in low light conditions as suggested by Han (see col. 1 lines 29-31).

Regarding claim(s) 11, claim(s) is/are drawn to the apparatus corresponding to the method of using same as claimed in claim(s) 5 and is/are rejected for the same reasons used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698          

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698